 
 
IV 
112th CONGRESS
1st Session
H. RES. 175 
IN THE HOUSE OF REPRESENTATIVES 
 
March 16, 2011 
Mr. Latta submitted the following resolution; which was referred to the Committee on Energy and Commerce, and in addition to the Committee on the Judiciary, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned
 
RESOLUTION 
Expressing the sense of the House of Representatives that in order to continue aggressive growth in the Nation’s telecommunications and technology industries, the United States Government should Get Out of the Way and Stay Out of the Way. 
 
 
Whereas the technology and communications industries in the United States have historically been some of the most competitive in the world and devoid of burdensome government regulations; 
Whereas the United States has over 79,000,000 wireline broadband connections; 
Whereas wireless auctions are the reason the United States has over 54,000,000 wireless broadband connections; 
Whereas the Universal Service Fund has, in recent years, been plagued with mismanagement, a bloated budget, and out-of-date initiatives; 
Whereas public-private partnerships, like those piloted by organizations such as Connected Nation, have raised broadband subscription rates, especially in rural areas, by increasing both broadband supply and demand without having to rely on regulation; 
Whereas the United States Patent and Trademark Office issued an average of 185,177 patents per year from 1999 to 2010, and in 2010 issued a total of 233,127 patents which represents an increase of 22.6 percent from the previous year; 
Whereas deregulatory policies and free-market competition consistently yield a higher rate of economic growth, a greater standard of living for all Americans, and an enhanced capacity for the United States to be competitive in the global marketplace; 
Whereas the digital age not only expands an individual's reach and ability to connect with family and friends, provides new and exciting educational opportunities, and opens up the global economy to entrepreneurial initiatives, but it also exposes an individual to a myriad of new threats such as identity theft, scams, and other methods of online victimization; and 
Whereas we should continually strive to advance this rapidly growing source of social and economic benefit to the Nation: Now, therefore, be it 
 
That it is the sense of the House of Representatives that in order to continue aggressive growth in the Nation’s telecommunications and technology industries, the United States Government should “Get Out of the Way and Stay Out of the Way” by— 
(1)promoting investment through deregulation and free-market competition;  
(2)reforming the Universal Service Fund, and encouraging broadband deployment in both rural unserved and underserved areas through the use of public-private partnerships;  
(3)making additional spectrum available for commercial usage through unencumbered auctions;  
(4)establishing a national goal of transmitting high-quality, real-time voice, data, graphics, and video at increasingly higher speeds to all people in the United States;  
(5)reforming the national patent and trademark system to protect the intellectual property of those on the leading edge of innovation; and  
(6)ensuring individual privacy protections without compromising marketplace efficiencies. 
 
